Title: To George Washington from the Board of War, 23 September 1779
From: Board of War
To: Washington, George


        
          Sir
          War Office [Philadelphia] Septr 23d 1779
        
        We have before the Reciept of your Excellency’s Letter on the Subject press’d the Commercial Committee to procure a farther Supply of Powder. We have confidentially informed Monsr Gerard of our real Situation & requested his interesting himself on his Arrival in France to expedite one hundred Tons of Powder, one hundred Tons of Lead & ten thousand Arms so as to arrive before the Spring & he has given us the most favourable Assurances that we shall have these Articles by the Time we mention.
        There are at this Place about ten thousand Suits of Clothing which we have ordered to be packed up ready for Transportation & we beg to be informed what Part thereof you will have sent to what Place & at what Time you would wish it to be forwarded. We have the Honour to be with the greatest Respect & Esteem your very obed. Servants
        
          Richard petersBy order
        
        
          As the States are pressingly called on for the Supplies of their respective Troops should not the Continental Provision be primarily appropriated to those Corps more peculiarly Continental?
        
      